On Rehearing.
It is my judgment that there is nothing in section 252 of the Revenue Act upon which plaintiff relies which relieves him from the effect of having voluntarily paid an amount of tax against which he might have offset a bad debt. The tax was paid by plaintiff with full knowledge *414of all the facts, and without any interposition of the government or any of its officials, and to hold that a taxpayer is entitled for years after the payment of a tax to harass and annoy the taxing officials and the courts as to the unwisdom, impropriety, or oversight of what he himself did, when under no coercion and compulsion upon the part of the government, is something I am unwilling to do. As to the purpose and effect of section 252 of the Revenue Act, see Holmes, Federal Taxes (1922 Ed.) p. &90. The order heretofore entered herein will stand.